Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Examiner also makes note that while cancelled claim 3, 13 and 18’s limitations have been incorporated into their respective independent claims.
In re pages 10-11, applicants argue that Poulos is virtual content-centric and primarily relates to processing of content in a virtual environment and that claims 1, 11 and 16 set for the use of a holographic projector to create a holographic object in the real world environment. Applicants further argue that since Poulos’ system is virtual centric that the users are always going to be showing interest in the objects. Further, applicants argue that Poulos’ fails to teach wherein a user in the environment can view the virtual object without the use of a virtual content display device or display state.
In response, the examiner respectfully disagrees. Fig. 9, steps 612-618 teaches multiple users in a specific area that are detected. It should be noted that the claim requires identifying multiple people in the real environment, which in the case of Poulos includes detecting, e.g. users 18a, 18b and 18c in the real world environment in Fig. 1. Additionally, although the imaging is facilitated via the use of mobile display systems, it is noted that the object of interest is placed within the area of the real world environment, such as the object 21 that is placed on the floor in Fig. 1. Additionally, the claimed limitations do not state “a holographic projector
Furthermore, applicant’s attention is directed towards paragraphs 177 and 133-135 wherein a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects that are being placed in the real world environment by the display device.
In re pages 11-12, applicants present the second central argument that Poulos’ fails to teach “determining an allow zone for the holographic object outside of the aggregate sight zone; and keeping the holographic object in the allow zone”. Applicants argue that Poulos generates virtual content solely for the viewing via a user’s HMD and based on that user’s current FOV and therefore does not meet an “aggregate sight zone” and “allow zone”.
In response, the examiner respectfully disagrees. As discussed in paragraph 4 above, wherein Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determined by the fact that the user is looking at the virtual object and furthermore choosing to interact with the virtual object (paragraph 136). Therefore the claimed aggregate sight zone is the compilation of each of the user’s (e.g. 18a, 18b, 18c, etc. in Fig. 1) area of focus when the virtual object is not in the field of view (focus) of each of the multiple users. Thereafter, the allow zone is the area in which the virtual 
Furthermore, in response to the applicant’s arguments about only keeping the virtual content in the sight of one user, paragraph 135 teaches wherein in assessing each user’s FOV, the system culls all the virtual objects that are outside of the user’s FOV. Therefore, the viewers that are not viewing the virtual object (either behind them) are deemed to have “no or low” interest. Similarly, the users that have the virtual objects in the field of view, the viewers’ attention is deemed have a level of interest. To further explain the examiner’s position, in performing the steps for each of the users 18a, 18b and 18c, the claimed “aggregate sight zone” and “allow zone” is derived since for each user, the object is maintained at the same particular location in the real world environment (e.g. floor of the room), and therefore, the virtual object itself is indeed 
In re pages 13-15, applicants argue that the limitations of “moving the holographic object from one location in the allow zone to another location in the allow zone, including identifying a path within the allow zone, between said one location and said another location, wherein: the controlling a location of the holographic object includes keeping the holographic object in said path as the holographic object moves from said one location to said another location” is not taught by Poulos partly for the same basis as in paragraph 6 above. Applicants argue that Poulos depends “not on the status of an identified group of users in a real world environment”. Applicants argue in re page 14 the same as in paragraphs 3 and 6 above but with its relation to the “path between two locations” in the identified “allow zone”.  
In response, in response to the applicant’s arguments about only keeping the virtual content in the sight of one user, paragraph 135 teaches wherein in assessing each user’s FOV, the system culls all the virtual objects that are outside of the user’s FOV. Therefore, the viewers that are not viewing the virtual object (either behind them) are deemed to have “no or low” interest. Similarly, the users that have the virtual objects in the field of view, the viewers’ attention is deemed have a level of interest. To further explain the examiner’s position, in performing the steps for each of the users 18a, 18b and 18c, the claimed “aggregate sight zone” and “allow zone” is derived since for each user, the object is maintained at the same particular location in the real world environment (e.g. floor of the room), and therefore, the virtual object itself is indeed 
Furthermore, in response to the argument that Poulos depends “not on the status of an identified group of users in a real world environment”, it is noted that the features upon which applicant relies (i.e., “the status of an identified group of users in a real world environment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There appears to be only one limitation of identifying a group of persons that have low or no interest, however, with regards to the moving the virtual object in the “allow zone” and out of the “aggregate sight zone”, the current status of an identified group of users is not relied upon in the claim. Additionally, as recited above, there is no identifiable recitation in the claim regarding which persons/group-of-persons are identified for the “allow zone” specifically, there exists only the determining the group for the “aggregate sight zone”. Therefore, Poulos’ ability to cull each of the users 18a, 18b and 18c, and to adjust the object’s location, etc. is based on a collective of all the users, which meets the “group of persons”. Therefore is it suggested to make the clarification as to which persons/group-of-persons are related to the allow zone. 
In response the argument regarding the claimed “moving path” above, examiner respectfully disagrees. Paragraph 177 teaches wherein while the virtual object is within the entire field of view it is always moved away from other regions/parts so as to not overlap/occlude other real or virtual objects within the field of view. Furthermore, Fig. 13, element 724 and paragraph 147 teaches wherein the virtual object is moved and/or .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Poulos et al. (US 2013/0342572).
	Regarding claims 1, 11 and 16, Poulos teaches a system (Fig. 1, system 10) comprising: 
a holographic generator for generating a holographic object in a specified area (Paragraph 33 teaches device 2 that generates a virtual content 21 in a specified area);
a user identification system for identifying at least one person of a multitude of persons in the specified area of the real world environment (Fig. 6, skeleton tracking module identifies and tracks at least one person the same specified area. Fig. 9, steps 612-618 teaches multiple users in a specific area that are detected. It should be noted that the claim requires identifying multiple people in the real environment, which in the case of Poulos, includes detecting, e.g. users 18a, 18b and 18c in the real world environment in Fig. 1. Additionally, although the imaging is facilitated via the use of mobile display systems, it is noted that the object of interest is placed within the area of the real world environment, such as the object 21 that is placed on the floor in Fig. 1), the identifying at least one person in the specified area includes identifying a group of persons from said multitude of persons in the specified area, as having a defined no interest or a defined low interest in the holographic object (Paragraph 135 teaches wherein in assessing each user’s FOV, the system culls all the virtual objects that are outside of the user’s FOV. Therefore, the viewers that are not viewing the virtual object (either behind them) are deemed to have “no or low” interest. Similarly, the users that have the virtual objects in the field of view, the viewers’ attention is deemed have a level of interest); and
, the holograph generator controlling: (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determine by the fact that the user is looking at the virtual object and furthermore choosing to interact with the virtual object (paragraph 136). Therefore the claimed aggregate sight zone is the compilation of each of the user’s (e.g. 18a, 18b, 18c, etc. in Fig. 1) area of focus when the virtual object is not in the field of view (focus) of each of the multiple users. Thereafter, the allow zone is the area in which the virtual objects currently occupies. One thing of note here is that while the claim defines the location of the holographic object to be in the allow zone, it fails to recite that there are other users, separate from the “group of persons” that have low or no interest, that are still able to view the holographic object. Keeping that in mind, paragraph 177’s teaching is that the system is capable of modifying the look at the virtual object, including the ability to overcome occlusions between the virtual object and the objects in the real world environment, for another set of users that do have 
moving the holographic object from one location in the allow zone to another location in the allow zone (Paragraph 177 teaches wherein while the virtual object is within the entire field of view it is always moved away from other regions/parts (“sight zones”) so as to not overlap/occlude other real or virtual objects within the field of view. Fig. 9, steps 612-618 wherein multiple users FOV is evaluated. Paragraph 177 teaches that each user’s FOV is assessed to determine how the virtual object appears to each user. Therefore, the virtual object’s location appears outside an “aggregate sight zone” for viewers that show low to no interest, but within a specific allow zone where all the users that do have interest are viewing it), including identifying a path within the allow zone, between said one location and said another location, wherein: the controlling a location of the holographic object includes keeping the holographic object in said path as the holographic object moves from said one location to said another location (Paragraph 177 teaches wherein while the virtual object is within the entire field of view it is always moved away from other regions/parts so as to not overlap/occlude other real or virtual objects within the field of view. Furthermore, Fig. 13, element 724 and paragraph 147 teaches wherein the virtual object is moved and/or rotated to follow the user, therefore, the moving and/or rotate meets the claimed “path”).

As to claim 16, paragraphs 35, 57 and 96 teaches software stored on a medium being executed by the processor/system to implement the method in claim 11.
Regarding claim 4, Poulos teaches the claimed wherein the keeping the holographic object in said path includes: changing at least one of a size of the holographic object, a shape of the holographic object, and an orientation of the holographic object as the holographic object moves in said path from said one location to said another location to keep the holographic object in said path as the holographic object moves from said one location to said another location (Fig. 13, element 724 and paragraph 147 teaches wherein the virtual object is moved and/or rotated to follow the user, therefore, the moving and/or rotate meets the claimed “path”).
Regarding claim 5, Poulos The method according to claim 1, wherein: 
a multitude of persons are in the specified area (Fig. 9, steps 612-618 wherein multiple users identified in area); and
the identifying at least one person in the specified area includes identifying a plurality of persons of the multitude of persons in the specified area (Fig. 9, steps 612-618 wherein multiple users are identified in a specified area);
the determining a sight zone in the specified area includes determining lines of sight for the identified plurality of persons in the specified area, and using said determined lines of sight to determine the sight zone (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual 
Regarding claim 6, Poulos teaches the claimed wherein: 
a plurality of persons are in the specified area (Fig. 9, steps 612-618 wherein multiple users are identified in a specified area); and 

Regarding claim 7, Poulos teaches the claimed wherein: 
a plurality of persons are in the specified area (Fig. 9, steps 612-618 wherein multiple users are identified in a specified area);
the identifying at least one person in the specified area includes separating the plurality of persons in the specified area into a first group and a second group based on defined attentiveness of the plurality of persons to the holographic object, said first group of persons having an attentiveness to the holographic object below a specified level (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determine by the fact that the user is looking at the virtual object and furthermore choosing to interact with the virtual object (paragraph 136). Therefore the claimed aggregate sight zone is the compilation of each of the user’s (e.g. 18a, 18b, 18c, etc. in Fig. 1) area of focus when the virtual object is not in the field of view (focus) of each of the multiple users. Thereafter, the allow zone is the area in which the virtual objects currently occupies. One thing of note here is that while the claim defines the location of the holographic object to be in the allow zone, it fails to recite that there are other users, separate from the “group of persons” that have low or no interest, that are still able to view the holographic object. Keeping that in mind, paragraph 177’s teaching is that the 
the determining a sight zone in the specified area includes determining an aggregated field of view for said first group of persons, and determining the sight zone from said aggregated field of view (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determine by the fact that the user is looking at the virtual object and furthermore choosing to interact with the virtual object (paragraph 136). Therefore the claimed aggregate sight zone is the compilation of each of the user’s (e.g. 18a, 18b, 18c, etc. in Fig. 1) area of focus when the virtual object is not in the field of view (focus) of each of the multiple users. Thereafter, the allow zone is the area in which the virtual objects currently occupies. One thing of note here is that while the claim defines the location of the holographic object to be in the allow zone, it fails to recite that there are other users, separate from the “group of persons” that have low or 
Regarding claim 8, Poulos teaches the claimed wherein the separating the plurality of persons in the specified area into a first group and a second group includes:
generating video data of the plurality of persons in the specified area, and using the video data to determine said defined attentiveness and to separate the plurality of persons into the first group and the second group (paragraphs 67-70 teaches wherein cameras are used to identify the users present in the specified area. Therefore, as discussed in claim 7 with respect to determining groups, it is performed via the use of the video generated from the camera systems).
Regarding claim 9, Poulos teaches the claimed wherein the separating the plurality of persons in the specified area includes:
identifying first and second activities of the plurality of persons in the specified area (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is 
identifying one or more of the plurality of persons in the specified area as engaged in the first activity, and identifying one or more of the plurality of persons in the specified area as engaged in the second activity (Each of the user’s gaze meets the 
grouping the identified one or more persons engaged in the first activity into the first group, and grouping the identified one or more persons engaged in the second activity into the second group (Paragraph 135-138, each of the user’s gaze meets the claimed “activity”, wherein some users are interested in the virtual content and appears in their FOV, while other users are not interested and the virtual content does not appear in their FOV).
Regarding claim 10, Poulos teaches the claimed wherein the controlling a location of the holographic object includes:
determining an allow zone for the holographic object outside the determined sight zone; and keeping the location of the holographic object in the allow zone (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determine by the fact that the user is looking at the virtual object and furthermore choosing to interact with the virtual object (paragraph 136). Therefore the claimed aggregate sight zone is the compilation of each of the user’s (e.g. 18a, 18b, 18c, etc. in Fig. 1) area of focus when the virtual object is not in the field of view (focus) of each of the multiple users. 
Regarding claims 14 and 19, Poulos teaches the claimed wherein the specified area includes a plurality of persons, and wherein:
the control system separates the plurality of persons in the specified area into a first group and a second group based on defined attentiveness of the plurality of persons to the holographic object, said first group of persons having an attentiveness to the holographic object below a specified level (Fig. 9, steps 612-618 wherein multiple users FOV is evaluated. Paragraph 177 teaches that each user’s FOV is assessed to determine how the virtual object appears to each user, and as an example teaches that some users might have the virtual object in view and some not. Therefore, the viewers that are not viewing the virtual object are deemed to have “no or low” interest. Similarly, 
the control system determines an aggregated field of view for said first group of persons, and determines the sight zone from said aggregated field of view (Fig. 9, step 614-618 and Fig. 11 determines multiple user’s field of views. While it should be noted that the entire field of view includes many regions/portions/parts, the holographic object would appear to be within a part/portion of the plurality of user’s field of view. Paragraph 177 highlights this aspect wherein while the virtual object is within the entire field of view it is always moved away from other regions/parts (“sight zones”) so as to not overlap/occlude other real or virtual objects within the field of view. Paragraph 177 teaches that each user’s FOV is assessed to determine how the virtual object appears to each user, and as an example teaches that some users might have the virtual object in view and some not. Therefore, the sight zone is determined from the FOVs of all the users viewing the virtual content).
Regarding claims 15 and 20, Poulos teaches the claimed wherein the control system includes:
a component for identifying first and second activities of the plurality of persons in the specified area (Poulos in paragraphs 177 and 133-135 teaches that a user’s focus is determined based on which direction the user is looking. This clearly shows that while the user is potentially able to view the virtual holographic content, it does not mean that because the system is virtual centric, the user’s attention is always on the virtual objects. Additionally, at least paragraph 135 teaches that a user’s attention to the virtual object is determine by the fact that the user is looking at the virtual object and 
a component for identifying one or more of the plurality of persons in the specified area as engaged in the first activity, identifying one or more of the plurality of persons in the specified area as engaged in the second activity (Each of the user’s gaze meets the claimed “activity”, wherein some users are interested in the virtual content and appears in their FOV, while other users are not interested and the virtual content does not appear in their FOV. Furthermore, paragraphs 135-138 teaches user activity, in the form of interaction with the virtual content), and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2013/0342572) in view of Bowers et al. (US 8,836,560).
Regarding claims 21-23, Bowers teaches in paragraphs 87-88 that based on an instance where a user fails to look at a given area for a period of time is used to determine the level of attention. Additionally, given that a user has to look away each time for a specific period of time, it meets the “number of times instances a person looks away”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bowers into the system of Poulos such that Poulos is able to determine a level of attention based on a number of time or the time 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481